





CITATION:
Sturm v. Wang, 2011 ONCA 731



DATE: 20111122



DOCKET: C53003



COURT OF APPEAL FOR ONTARIO



Laskin, Rosenberg and Rouleau JJ.A.



BETWEEN



Hermann Otto Sturm



Applicant (Respondent)



and



Xiaoyu (Sophie) Wang



Respondent (Appellant)



Jason Huang, for the appellant



R. Steven Baldwin, for the respondent



Heard and released orally:
November 16, 2011



On appeal from the order of Justice
          Heather A. McGee of the Superior Court of Justice, dated November 10, 2010.



ENDORSEMENT



[1]

On the record before us, we are not persuaded that the trial judge
    exercised her discretion unreasonably in refusing an adjournment.  After the
    adjournment was refused, the parties entered into minutes of settlements, which
    were approved by the trial judge.  In her affidavit, the appellant does not
    allege that the settlement was improvident.

[2]

On appeal her focus appears to be that she was not effectively
    represented by counsel.  She has filed an affidavit, which she seeks to
    introduce as fresh evidence.  However, she has not put her trial lawyer on
    notice.  Having not done so, we cannot entertain the appellants claim of
    ineffective assistance of counsel.  The appellants affidavit standing alone
    does not meet the test for fresh evidence.

[3]

The appeal is dismissed with costs fixed at $2,500, inclusive of
    disbursements and applicable taxes.

John Laskin J.A.

M. Rosenberg J.A.

Paul Rouleau J.A.


